                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

KARA KING                                                                            PLAINTIFF

v.                               Case No. 2:18-cv-00030 KGB

NEAL BYRD, individually and in his
official capacity as Sheriff of Phillips
County, Arkansas                                                                    DEFENDANT

                                             ORDER

       Plaintiff Kara King brings this complaint against defendant Neal Byrd, individually and in

his official capacity as Sheriff of Phillips County, Arkansas, alleging failure to pay overtime wages

in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and the Arkansas

Minimum Wage Act (“AMWA”), Ark. Code Ann. § 11-4-201, et seq.; a violation of the AWPA;

illegal exaction; and denial of constitutional rights under the First and Fourteenth Amendments to

the United States Constitution and Article II Section 22 of the Arkansas Constitution, as permitted

by the Arkansas Civil Rights Act of 1993, Ark. Code Ann. § 16-123-101 (“ACRA”), and 42 U.S.C.

§ 1983 (Dkt. No. 16, at 1). Ms. King also asserts claims for termination and gender discrimination

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e (“Title VII”).

       Before the Court is Ms. King’s motion to approve settlement (Dkt. No. 18). Ms. King

represents that this case has been settled for $25,000.00, pending approval from the Court in

accordance with Melgar v. OK Foods, 902 F.3d 775, 779 (8th Cir. 2018) (Id.). Ms. King represents

that counsel devoted 50 hours of time to this matter, and costs are at least $3,000.00, but counsel

only seeks a fee of $12,000.00 (Id.). Mr. Byrd responded to the motion (Dkt. No. 19). Mr. Byrd

agrees that this case has been settled for $25,000.00, pending approval from the Court (Id.). Mr.

Byrd represents that the settlement amount of $25,000.00 was a total and complete settlement of
all of Ms. King’s claims, including attorney fees and costs (Id.). Through informal communication

with the Court, counsel for Ms. King agrees.

       The Court determines that the settlement agreement both provides Ms. King a reasonable

recovery and furthers the implementation of the FLSA in the workplace. The Court therefore

grants the motion to approve settlement (Dkt. No. 18). This action is dismissed.

       It is so ordered this 22nd day of August, 2019.

                                                    ____________________________________
                                                    Kristine G. Baker
                                                    United States District Judge




                                                2
